Citation Nr: 0306349	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-06 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left clavicle from 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969, and from May 1974 to December 1975. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to an increased rating for residuals of a 
fracture of the left clavicle from 10 percent.  

The veteran's claim was remanded by the Board in March 2001.  


FINDINGS OF FACT

1.  The veteran does not have limitation of motion of the 
left arm at shoulder level, or its equivalent even when range 
of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination, including during flare-ups, 
is considered.  

2.  The veteran does not have ankylosis of scapulohumeral 
articulation. 

3.  The veteran does not have nonunion of the left clavicle.  


CONCLUSION OF LAW

The criteria for an increased rating from 10 percent for 
residuals of a fracture of the left clavicle from 10 percent 
are not met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 
4, 4.7, 4.40, 4.45, 4.71, Plate I, Diagnostic Codes 5051, 
5200, 5201, 5202, 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination for his joints in 
November 1997.  The examiner commented that the veteran took 
Daypro on a more or less regular basis.  The veteran stated 
that throughout the years, he had had increasing stiffness 
and weakness in his left upper extremity.  The examiner 
commented that there was evidence of shooting pains up the 
left side of the neck.  The veteran stated that he had 
noticed an increased size of the callus formation of the left 
clavicle fracture.  The veteran stated that he had to miss a 
few days of work for this increasing pain.  The veteran 
stated that he had taken Tylenol with codeine in the past for 
this, but now seemed to do okay with Daypro.  He stated that 
the pain was aggravated by working, and that on weekends 
(when he was not working) was the only time he got any 
relief.  

Examination showed that the veteran had a palpable fracture 
mass which was well healed in the mid shaft of the left 
clavicle.  There was no particular tenderness or motion at 
this fracture site.  There was no evidence of motion or 
tenderness at the acromioclavicular joint per se.  The 
veteran had full passive range of motion of the shoulder.  He 
had active abduction to 165 degrees, active forward flexion 
to 170 degrees, and full internal rotation and external 
rotation.  He had a normal neurovascular examination of the 
left upper extremity.  There was a positive cross arm test 
and positive impingement sign.  Apprehension sign and sulcus 
sign were both negative.  X-rays of the left shoulder were 
last obtained in September 1997, and showed a healed fracture 
of the left mid shaft clavicle with acromioclavicular joint 
and glenohumeral joints basically unremarkable.  Impression 
was status post fracture to left clavicle with good evidence 
of healing radiographically and clinically.  The examiner 
commented that the symptoms seemed to be out of proportion to 
the physical findings.

VA Medical Center treatment records were submitted from 1994 
to 1999.  An x-ray of the left shoulder from July 1999 showed 
an old left clavicular fracture with deformity, thickening, 
angulation, and overlap.  

The veteran underwent a VA examination for his joints in 
August 2000.  It was noted that the veteran fractured his 
left clavicle in a jeep accident in 1967.  The veteran stated 
that he had pain in his left clavicle up into the left side 
of the neck.  Weather changes particularly aggravated the 
situation as did carrying shingles over his left shoulder in 
his job as a roofer.  Examination showed that there was a 
localized bulge over the left mid clavicle.  The 
acromioclavicular joints were nontender.  There was a mild 
impingement sign on the left.  The veteran was able the 
abduct the right shoulder from 0 to 145 degrees, and the left 
from 0 to 140 degrees.  Flexion was carried out from 0 to 150 
degrees on the right, and 0 to 160 on the left.  The veteran 
could internally rotate both shoulder to 60 degrees and 
externally rotate both to 90 degrees.  He was able to flex 
his neck from 0 to 40 degrees and extend from 0 to 50 
degrees.  Lateral flexion was carried out from 0 to 25 
degrees in both directions, and the veteran could rotate from 
0 to 55 degrees in both directions.  Cervical x-ray from 
August 1999 was normal.  An MRI of the cervical spine on 
August 1999 showed a minimal disk bulge at C4-5.  The left 
shoulder x-rays from July 1999 showed mild acromioclavicular 
joint sclerosis with spurring and minimal narrowing.  There 
was some evidence of inferior impingement.  Diagnosis was 
residual deformity of the left clavicle after clavicular 
fracture.  The examiner stated that the veteran also had 
evidence of left shoulder impingement syndrome.  

A VA x-ray report of the left shoulder from August 2000 
showed no significant degenerative change at the AC or 
glenohumeral joints.  The acromiohumeral interval was 
preserved.  A healed left clavicular fracture was noted.  

The veteran underwent a VA examination in July 2001.  The 
veteran complained of pain at the prior fracture site as well 
as in the trapezius muscle and paraspinal muscles proximal to 
that area, especially with overhead motion.  This prevented 
him from doing any overhead lifting, but did not prevent any 
activities of daily living.  Examination revealed moderate 
tender to palpation at the healed clavicle fracture site with 
a moderate malunion.  The malunion was prominent underneath 
the skin, but did not cause any skin irritation or breakdown.  
There was no motion at the prior fracture site.  He had full 
range of motion of the left shoulder. He complained of mild 
to moderate pain with this range of motion.  He had 180 
degrees of abduction, 180 degrees of elevation, 90 degrees of 
external rotation, and 90 degrees of internal rotation.  He 
had no impingement signs.  He was not tender to palpation in 
his acromioclavicular joint.  He had no evidence of laxity of 
the shoulder and a negative cross adduction test.  He had 5/5 
strength of his deltoids, his rotator cuff, biceps, and 
triceps.  His sensation was intact.  Impression was healed 
left clavicle fracture with moderate malunion and mildly 
painful range of motion.  X-rays showed that the humeral head 
contour was unremarkable, and the acromiohumeral head 
distance was within normal limits, with no additional 
findings.  

A VA addendum was prepared in August 2001.  The examiner 
commented that the veteran had full range of motion of the 
left shoulder, elbow, and wrist.  He had full range of motion 
of motion to 180 degrees, but did have increased pain at the 
extremes of both flexion and abduction.  He also had pain in 
the area of the fracture site as well as in the muscles near 
the prior fracture site.  The examiner commented that the 
veteran's pain would most likely limit him due to pain and 
not due to range of motion.  The veteran mostly had 
disability and limitation of range of motion due to weakness 
secondary to pain that he would develop as he had a full 
range of motion with his should and only developed pain at 
the extremes of motion.


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the November 1998 Statement 
of the Case as well as the September 2002 Supplemental 
Statement of the Case.  In these documents, the RO also 
provided notice of what evidence it had considered.    

In July 2001 and September 2002, the RO sent the veteran VCCA 
letters.  In said letters, the RO asked the veteran to tell 
it about any additional evidence he wanted obtained.  The 
letters told the veteran that the RO was required to make 
reasonable efforts in obtaining relevant records and to 
inform the veteran about the attempts.  Throughout the appeal 
and in the VCAA letters, the veteran has been asked to 
provide VA with information about other evidence that might 
be available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his right shoulder disability.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2002), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

It should be noted initially that the veteran's left shoulder 
is his minor shoulder.  The relevant regulations will be 
listed accordingly.  

When the veteran undergoes a prosthetic replacement of the 
shoulder joint, a 100 percent rating is assigned for 1 year 
following implantation of the prosthesis.  For a minor 
shoulder with chronic residuals consisting of severe, painful 
motion or weakness in the affected extremity, then a 50 
percent rating is assigned.  For a minor shoulder, the 
minimum rating following shoulder replacement is 20 percent.  
The veteran's disability should be rated by analogy to 
diagnostic codes 5200 and 5203 when there is an intermediate 
degree of residual weakness, pain or limitation of motion.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5051 (2002).  

When there is unfavorable ankylosis of scapulohumeral 
articulation and abduction is limited to 25 degrees from the 
side, then a 40 percent rating is assigned for the minor 
shoulder.  When ankylosis of scapulohumeral articulation is 
intermediate between favorable and unfavorable, then a 30 
percent rating is assigned for the minor shoulder.  When 
ankylosis of scapulohumeral articulation is favorable and 
abduction is to 60 degrees and the veteran can reach his 
mouth and head, then a 20 percent rating is assigned for 
minor shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 5200 
(2002).

When limitation of motion of the arm is to 25 degrees from 
the side, then a 30 percent rating is assigned for the minor 
arm.  When limitation of motion of the arm is between the 
side and shoulder level, then a 20 percent rating is assigned 
for the minor arm.  When limitation of motion of the arm is 
at the shoulder level, then a 20 percent rating is assigned 
for the minor arm.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5201 (2002).  

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees.  The standard range of motion for internal and 
external rotation is 90 degrees.   38 C.F.R. § 4.71, Plate I 
(2002).

For other impairments of the humerus, when there is a loss of 
head of the humerus (flail shoulder), then a 70 percent 
rating is assigned for the minor shoulder.  When there is 
nonunion of the humerus (false flail joint), then a 50 
percent rating is assigned for the minor shoulder.  When 
there is a fibrous union of the humerus, then a 40 percent 
rating is assigned for the minor shoulder.  When there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements or with infrequent episodes, and guarding of 
movement only at shoulder level, then a 20 percent rating is 
assigned for the minor shoulder.  When there is malunion of 
the humerus with either a marked or moderate deformity, then 
a 20 percent rating is assigned for the minor shoulder.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5202 (2002).  

When there is dislocation of the clavicle or scapula, then a 
20 percent rating is assigned for the minor shoulder.  When 
there is nonunion of the clavicle or scapula with loose 
movement, then a 20 percent rating is assigned for the minor 
shoulder.  When there is nonunion of the clavicle or scapula 
without loose movement, then a 10 percent rating is assigned 
for the minor shoulder.  When there is malunion of the 
clavicle or scapula, then a 10 percent rating is assigned for 
the minor shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5203 (2002).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Although the Board's March 2001 remand requested that a VA 
examiner review the veteran's claims file in conjunction with 
the examination (and the evidence does not show that the 
examiner did so), in light of the fact that the claim is one 
for an increased rating, and the current level of disability 
is more relevant than his previous level of disability, it is 
determined that such noncompliance is not prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The veteran has had three VA examinations and underwent 
numerous VA x-rays for his left shoulder since 1997.  No 
findings were made showing ankylosis.  For that reason, the 
veteran is not entitled to an increased rating to 20 percent 
for ankylosis of scapulohumeral articulation under Diagnostic 
Code 5200.

Similarly, the veteran is not entitled to an increased rating 
to 20 percent under Diagnostic Code 5203 for dislocation of 
the clavicle.  The evidence does not show that the veteran 
has nonunion of the clavicle to warrant a 20 percent rating.  
At the veteran's July 2001 VA examination, the examiner's 
impression was moderate malunion.  

Similarly, the veteran is not entitled to a 20 percent rating 
under Diagnostic Code 5201 for limitation of his arm.  For 
the veteran to be entitled to a 20 percent rating, at a 
minimum, the evidence would have to show limitation of motion 
of the arm at the shoulder level.  However, the evidence has 
not shown such a finding.  At the veteran's November 1997 VA 
examination, he had full passive range of motion of the 
shoulder, active abduction to 165 degrees, active forward 
flexion to 170 degrees, and full internal rotation and 
external rotation.  At the veteran's August 2000 VA 
examination, he was able to abduct his left shoulder to 140 
degrees, and flex it 160 degrees.  He could internally rotate 
both shoulders to 60 degrees and externally rotate both to 90 
degrees.  At the veteran's July 2001 VA examination, he had 
180 degrees of abduction, 180 degrees of elevation, and 90 
degrees of rotation, both internally and externally.  

Even when the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, and 
incoordination (even during flare-ups) is considered, the 
evidence does not show the equivalent of limitation of motion 
of the arm at the shoulder level.  In the August 2001 
addendum to the July 2001 VA examination, the examiner 
commented that the veteran had increased pain at the extremes 
of flexion and abduction, as well as pain in the area of the 
fracture site and the muscles near the fracture site.  Since 
the examiner commented that the veteran had full range of 
motion of the left shoulder, it is determined that the 
veteran's loss of motion of the shoulder (even with the 
factors in 38 C.F.R. § § 3.40 and 3.45 considered) is not so 
severe that it is the equivalent of limitation of motion of 
the arm at the shoulder level.  To make such a finding would 
require a determination that with the factors in 38 C.F.R. 
§ § 3.40 and 3.45 considered, the veteran had the equivalent 
of abduction or elevation limited to only 90 degrees.  Since 
the veteran's range of motion was full (or to 180 degrees), 
to make such a finding would not be plausible.
 
There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the left clavicle from 10 percent disabling is 
denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

